Citation Nr: 0702174	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death and, if so, whether service 
connection is warranted.

2.  Entitlement to special monthly pension based on the need 
for aid and attendance of another person, or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956 and from February 1957 to September 1968.  The 
veteran died in December 1979 and the appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Columbia, South Caroline Regional 
Office (RO).  

The appellant testified at a videoconference hearing in 
November 2006 before the undersigned Acting Veteran's Law 
Judge.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for the cause of the veteran's death, but 
that additional development is necessary regarding the 
underlying service connection claim.  Accordingly, both the 
issue of entitlement to service connection for the cause of 
the veteran's death, based on de novo review, and the issue 
of entitlement to special monthly pension based on the need 
for aid and attendance of another person, or on account of 
being housebound, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1979, and the immediate 
cause of death was listed as pulmonary insufficiency, due to 
or as a consequence of "shock lung"; acute renal failure 
was listed as a significant condition contributing to death 
but not related to the cause of death.  

2.  An unappealed January 1980 rating decision denied service 
connection for the cause of the veteran's death, finding that 
there was no showing of any condition in service that caused, 
contributed to, or hastened the veteran's death and that the 
cause of death was first shown in the death certificate.  

3.  Evidence received since the January 1980 decision relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating a claim 
of service connection for the cause of the veteran's death.  


CONCLUSION OF LAW

Evidence received since the January 1980 RO decision is new 
and material, and a claim of service connection for the cause 
of the veteran's death may be reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

In January 1980, the RO denied service connection for the 
cause of the veteran's death, finding, essentially, that 
there was no evidence of treatment for or a diagnosis of any 
disability in service that caused, contributed to, or 
hastened the veteran's death.  The appellant was notified of 
the decision and of her appellate rights, and she did not 
appeal.  The January 1980 RO decision is final. 38 U.S.C.A. § 
7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the January 1980 decision denying service 
connection for the cause of the veteran's death, the record 
included the service medical records which include an April 
1980 Medical Board report showing a diagnosis of reaction, 
schizophrenic, acute, undifferentiated type, severe, treated 
and improved.  The service medical records do not show 
treatment for or a diagnosis of any pulmonary or renal 
condition.  The veteran died on December [redacted], 1979 and the 
death certificate shows that the immediate cause of death was 
pulmonary insufficiency, due to or as a consequence of 
"shock lung"; acute renal failure was listed as a 
significant condition contributing to death but not related 
to the cause of death.  The record also included VA hospital 
records dated from February to March 1973 which show a 
diagnosis of chronic schizophrenic reaction in remission and 
November to December 1975 VA hospital records which note a 
diagnosis of chronic undifferentiated schizophrenia and 
alcohol addition.  A December 1975 to January 1976 VA 
hospital summary show diagnoses of passive-aggressive 
personality and episodic excessive drinking.  A May 1976 VA 
examination report included two medical opinions indicating 
that the veteran did not have schizophrenia and the diagnosis 
was passive aggressive personality.  

Since the January 1980 decision, evidence received includes 
Charlotte Memorial Hospital records dated from November to 
December 1979 which indicated that the veteran was admitted 
for management of acute renal failure.  February 1969 to 
September 1978 South Caroline State Hospital records show 
that the veteran was admitted on numerous occasions for 
psychiatric treatment with diagnoses of schizophrenia and 
alcohol addition.  An October 2006 statement of Dr. Duke 
opines that the veteran's mental illness led to his 
irrational behavior after his surgery and contributed 
directly to his death.  In an October 2006 statement, Dr. Dow 
indicated that he reviewed medical records provided by the 
veteran's family, including the records of his last admission 
at Springs Memorial Hospital.  He stated that while it may be 
speculative, one could reasonably conclude that the veteran's 
mental condition prior to the onset of his acute medical 
problem contributed to the difficulty of his case management.  
It was indicated that his delay in seeking medical assistance 
to start with and his later behavior in the hospital could 
have possible contributed to his deterioration and eventual 
death.  Also added to the record since January 1980, are two 
lay statements and the transcript of the appellant's November 
2006 Board hearing.  The appellant testified that the veteran 
had a mental condition which had its onset during service, 
and that this mental condition led to and compromised his 
medical condition, which lead to his death.  She indicated 
that the veteran was hospitalized prior to his death for 
treatment of a severely dangerous bleeding gastric ulcer 
requiring surgery, and that the postoperative course went 
very poorly because of his mental condition.

As the previous denial of service connection was premised on 
a finding that there was no evidence of treatment for or 
diagnosis of any condition in service that would have caused, 
contributed to, or hastened the veteran's death, for evidence 
to be new and material in this matter, (i.e., relating to an 
unestablished fact necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to include evidence linking the cause 
of the veteran's death to his service.  Since the January 
1980 RO decision, additional evidence has been received that 
is both new and material.

The new evidence includes a October 2006 statement of Dr. Dow 
in which he indicated that the veteran's mental condition 
contributed to the veteran's death.  The new evidence also 
includes the testimony of the appellant, who asserted that 
the veteran's mental condition had its onset in service.  
This new evidence is material, since it relates to the issue 
of whether a service-connected disability was either the 
principal or contributory cause of death (an unestablished 
fact necessary to substantiate the claim), and it raises a 
reasonable possibility of doing so.  

As new and material evidence has been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death may be reopened.  Adjudication of the 
veteran's claim does not end with the determination that new 
and material evidence has been received.  For the reasons 
detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
claim for service connection for the cause of the veteran's 
death.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for service connection for 
the cause of the veteran's death is reopened.  To this extent 
only the benefit sought on appeal is allowed.


REMAND

In light of the Board's decision granting the appellant's 
petition to reopen her previously denied claim for service 
connection for the cause of the veteran's death, a remand of 
the underlying service connection claim is necessary to 
accord the RO an opportunity to adjudicate this issue on a de 
novo basis.  Also, for the reasons discussed below, 
additional development of the evidence is necessary with 
respect to the claim for service connection for the cause of 
the veteran's death.

The record shows that private medical records pertinent to 
the veteran's claim have not been obtained.  In October 2002, 
the appellant requested that the RO obtain the records of 
Springs Memorial Hospital related to the veteran's 
hospitalization prior to his death.  Unfortunately, the 
records obtained from that facility related to the appellant 
and not the veteran.  An attempt should be made to obtain all 
such records involving the veteran prior to de novo 
adjudication of the appellant's claim.

In addition, the appellant seeks special monthly pension 
based on the need for need of aid and attendance of another 
person or on account of being housebound. Increased pension 
benefits are payable to a surviving spouse who needs regular 
aid and attendance.  In November 2006, she submitted a 
statement from a nurse practitioner at Palmetto Tri-County 
Internal Medicine indicating that she had diagnoses of 
general anxiety disorder, reflux disease, chronic bladder 
spasm and abdominal pain.  It was indicated that she needs 
assistance with activities of daily living.  That evidence is 
not sufficient for adjudicating her claim.  The RO should 
schedule her for a VA examination to determine whether the 
appellant was eligible for aid and attendance or housebound 
benefits.

Finally, it is noted that the appellant has not been 
furnished notice of the evidence needed to substantiate her 
claims for service connection for the cause of the veteran's 
death and for aid and attendance or housebound benefits.  The 
September 2002 VCAA letter discussed what constituted new and 
material evidence but did not include discussion of the 
evidence needed establish service connection for the cause of 
the veteran's death.  No VCAA letter regarding the aid and 
attendance and/or housebound benefits has been issued to the 
appellant.  The RO should furnish the appellant additional 
VCAA notice regarding her claims.  

For the reasons stated above, this matter is REMANDED for the 
following:

1.  The RO should send the appellant 
the appropriate VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to support her claims 
for service connection for the cause of 
the veteran's death and for entitlement 
to special monthly pension based on the 
need for aid and attendance of another 
person, or on account of being 
housebound.  The notice should also ask 
the appellant to submit to VA copies of 
any evidence in her possession relevant 
to her claims.

2.  The RO should request that the 
appellant complete a release authorizing 
VA to request any pertinent treatment 
records from Springs Memorial Hospital 
regarding treatment of the veteran prior 
to his death in December 1979.  When 
making any records request, please advise 
the providers that actual treatment 
records are needed, not summaries.  If 
any records are not obtained, advise the 
appellant of that fact and give her an 
opportunity to obtain the records 
herself.

3.  The RO should ask the appellant to 
identify all health care providers that 
have treated her for any disorder from 
2002 to the present.  The RO should 
attempt to obtain all identified records.  
If any records are not obtained, advise 
the appellant of that fact and give her 
an opportunity to obtain the records 
herself. 

4.  After completion of items 1, 2 and 3 
above, the RO should schedule the 
appellant for a VA examination by an 
examiner with the appropriate expertise 
to determine the nature and resulting 
limitations of the appellant's 
disabilities.  A VA Form 21-2680 
(Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance) must be completed as well.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the examiner 
should so indicate in the report.  All 
indicated tests or studies should be 
accomplished.  The examiner should set 
forth a diagnosis for each disability 
found and provide a discussion as to the 
nature, frequency, duration, and severity 
of manifestations of each disability.  
The examiner should comment upon the 
resulting limitations from the 
appellant's identified disabilities.  The 
examiner should provide explicit 
responses to the following:

(a) whether the appellant is blind or so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less;

(b) whether the appellant is a patient in 
a nursing home because of mental or 
physical incapacity;

(c) whether the appellant requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the appellant is 
able to dress or undress herself, to keep 
herself ordinarily clean and presentable; 
to feed herself, or to attend to the 
wants of nature, and, if so, why;

(d) whether the appellant requires the 
assistance of another in protecting 
herself from the ordinary hazards of 
daily living, and, if so, why; and

(e) whether the appellant is restricted 
to her home or the immediate vicinity 
thereof.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why. 

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the appellant and 
her representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


